Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Claims 1-4, 9-12 are amended. 
Claims 1-20 are being considered on the merits. 
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn per amended claim 1. 
The rejection of claims 1-20 under 35 U.S.C. 103(a) is withdrawn per amended claims 1-4, 9-12. 
Examiner’s Amendment
Examiner’s amendment of claim 18 Markush group language was authorized on 5/7/2021 by Mr. Robert Hess; Applicants’ representative, via a phone call. 
Please delete Claim 18.
Please insert   - Claim 18	The method according to claim 1, wherein step d3) is performed by means selected from the group consisting of dry hot air, infrared, vacuum, microwaves and any combinations thereof. –
Examiner’s Statement of Reasons for Allowance
The closes prior art is Berge (US 2009/0232939. Berge discloses a process wherein fresh thighs of pigs are treated with a mixture of sucrose, sodium chloride/potassium chloride/magnesium chloride and a starter culture of lactic acid bacteria. The product is kept at 10-20C for 1-2 days (allowing the growth and activity of starter culture) and at 6-10C for 4-12 weeks for curing. However, R1 is silent to the proteolytic and/or lipolytic starters. Nor does R1 disclose freezing and drying the treated meat product in the order recited in claim 1. R1 is silent to producing a whole muscle meat comprising starter culture in a state of dormancy.
The presently claimed method of preservation of whole muscle meat comprises multiple steps. These steps comprise treating the product with proteolytic and/or lipolytic starter cultures, allowing growth and activity of the starter cultures, freezing the product to stop the activity of starter cultures, cutting and slicing the product and drying the cut frozen product.  The drying method reduces the water content of the product, increases the salt concentration in order to prevent growth and activity of the starter culture that remains after the freezing process. The dried product is packed in an air tight container;   maintaining the starter culture alive but in a dormant state due to low water content and salt concentration. The process is performed systematically in the order recited in claim 1 and dependent claims. 
The invention of claims 1-20 is novel and unobvious. Claims 1-20 are allowed.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791